DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  
At Line 2 of Claim 15: the recitation “mouse unit configured to calculate” requires a change to - - mouse unit is configured to calculate - - to correct an error that is essentially typographical in nature.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Shim et al. (United States Patent Application Publication US 2016/0103985 A1), hereinafter referenced as Shim
Regarding Claim 1, Cho discloses “A smart touch pad device” (Figure 2, Item 300 ‘watch-type mobile terminal’ (Line 2 of Paragraph [0157])), “comprising: a main body” (Figure 2, Item 301 ‘main body 301’ (Line 2 of Paragraph [0158]), “a touch pad disposed on the main body to input a touch signal generated by contact of a user” (Figure 2, Item 351 (Lines 3 -7 of Paragraph [0162]) (Notice that display unit 351 is implemented as touch screen on the main body 301 to input a touch signal when touched and the gesture of a button touch when contacted as shown in Figure 7(a).)), “a mouse unit configured to recognize an operation signal generated by movement of the main body unit” (Figure 35, Item 3502 and Figure 1(a), Items 140, 180  (Paragraphs [0325] – [0326]) (Notice that a mouse entity exists that recognizes an operation signal via movement of the main body unit in an air mouse gesture.)), “a controller configured to extract position coordinates or movement information from the touch signal, or determine a use mode by extracting and recognizing touch gesture information for performing a predetermined function from the touch signal” (Figures 33(b) and 1(a), Items 123, 180) (Notice that a controller entity exists that senses the movement/selection of virtual buttons 3304-1/3304-2 to change channels. Notice that the claim is met with respect to the alternative “or” conditions.)), “and a transceiver configured to transmit or receive the position coordinates, the movement information, or the touch gesture information to or from a control target device, a computer, or a mobile communication device” (Figures 33(b) and 1(a), Item 110) (Notice that a wireless communication unit that transmits the movement/selection of channel 
In a similar field of endeavor, Shim teaches a touch device that is controlled to go into a standby screen after receiving a predetermined tilt gesture (Paragraph [0368], Lines 3 – 8), where the standby screen is described as a home screen including a plurality of icons (Paragraph [0368], Lines 3 – 8). Also, Shim describes icons representing notification information, and that a gesture is detected to instruct control to view detailed information of a notification from the standby screen modality (Paragraph [0314], Lines 1 – 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein a mode of the controller changes into a standby mode that can perform a predetermined function when receiving at least one predetermined touch gesture signal from the touch pad, and extract motion information that performs an instruction according to the predetermined function when receiving at least one predetermined touch signal from the touch pad in a state changed to the standby mode” because one having ordinary skill in the art would want to provide simple and detailed notification information.
Allowable Subject Matter
	Claims 7, 8, 10, 12, and 14 – 20 are allowable over the prior art of record. Note that the Objection of Claim 15 must be overcome to place Claim 15 in full condition for allowance.
Claims 3 – 6, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Applicants Amendments and Arguments
	Applicants amendments and arguments filed February 22, 2021 have been fully considered.
	First, the amendments to Claims 1 and 12 have overcome the rejections of Claims 1, 12, 16, and 20 under 35 U.S.C. 102(a)(1) as set forth and made of record in the Office Action mailed November 24, 2020.
	Second, new grounds for rejection have been presented with regard to Claim 1 because Claim 1 has not been amended to include all of the allowable subject matter of Claim 2 as noted by Applicant at Page 1, Lines 5 – 6 of the REMARKS (reference made by all written lines including headings, - - substantially - - fails to incorporate all subject matter).
	Finally, an interview could not be scheduled before issuance of the instant Office Action, however the Examiner is open to scheduling an interview with a request via telephone or via an AIR (Automated Interview Request) form if desired by Applicant.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        May 20, 2021